 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LEON HARDIN,                                      Case No. 1:18-cv-01419-JLT (PC)
12                        Plaintiff,                    ORDER DENYING MOTION TO
                                                        RE-OPEN CLAIM AND DEFENDANTS
13           v.                                         TO APPEAR OR FILE AN ANSWER
14    R. RODRIGUEZ, et al.,                             (Doc. 14)
15                       Defendants.
16

17          Plaintiff has filed a motion to re-open the case and order Defendants to appear or file an
18   answer. (Doc. 14.) On April 4, 2019, the Court conducted a settlement conference, at which the
19   parties entered a global settlement of CASE NOS. 2:17-CV-1340-MCE-AC, and 1:18-CV-1097-
20   LJO-JDP and 1:18-CV-1419-JLT. (Doc. 11.) The minutes of the settlement conference indicate
21   that Plaintiff’s notice of voluntary dismissal with prejudice was signed and submitted to the Court
22   for filing. (Doc. 12.) On the same day, Plaintiff filed a notice of dismissal with prejudice under
23   Federal Rule of Civil Procedure 41(a)(1)(A)(i). On May 7, 2019, the Court directed the Clerk of
24   Court to close this action in light of the voluntary dismissal. (Doc. 13.) The Clerk closed the case
25   and served the order on Plaintiff by mail. Id.
26          On May 17, 2021, Plaintiff filed the instant motion to re-open his case. (Doc. 14.) Plaintiff
27   states that he did not file a notice of voluntary dismissal, and the order closing the case was an
28   abuse of authority that deprived Plaintiff of due process. Id. Plaintiff contends that “[a]nyone who
 1   might have filed [the] notice did it illegally without Plaintiffs (sic) consent, and the order closing

 2   the case was invalid or illegal. (Doc. 14.)

 3          Plaintiff does not state a rule of procedure, but liberally construing the complaint, the

 4   Court will treat the motion as a Rule 60 motion for the relief from a judgment or order. Fed. R.

 5   Civ. P. 60(b). Rule 60(b) provides in pertinent part:

 6                  On motion and just terms, the court may relieve a party or its legal
            representative from a final judgment, order, or proceeding for the following
 7
            reasons:
 8                  (1) mistake, inadvertence, surprise, or excusable neglect;
                    (2) newly discovered evidence that, with reasonable diligence, could not
 9
            have been discovered in time to move for a new trial under Rule 59(b);
10                  (3) fraud (whether previously called intrinsic or extrinsic),
            misrepresentation, or misconduct by an opposing party;
11
                    (4) the judgment is void;
12                  (5) the judgment has been satisfied, released, or discharged; it is based on
            an earlier judgment that has been reversed or vacated; or applying it prospectively
13
            is no longer equitable; or
14                  (6) any other reason that justifies relief.

15   Fed. R. Civ. P. 60(b)(1)–(6). A motion under subsections (1), (2), and (3) must be filed within one

16   year; motions made under the other subsections must be filed “within a reasonable time.” Fed. R.

17   Civ. P. 60(c)(1).

18          Under the catch-all provision of Rule 60(b)(6), the court has the power to reopen a

19   judgment even after one year. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

20   380, 393 (1993). Subsections (1) through (3) are mutually exclusive of subsection (6), and thus a

21   party asserting “excusable neglect” may not seek relief more than a year after the judgment by

22   relying on subsection (6). Id. (citing Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

23   863, n.11 (1988)).

24          In this case, Plaintiff argues that the Court’s order of was “falsely and[/]or illegally”

25   issued. (Doc. 14). Plaintiff contends that he did not file a notice of voluntary dismissal and that

26   any notice filed on his behalf was filed illegally and without his consent. He filed his motion to

27   re-open over two years after the order directing the Clerk of Court to close this case. (See Doc.

28   13, 14.) Plaintiff offers no reason for the lengthy delay. Plaintiff has also failed to identify which

                                                        2
 1   subsection of Rule 60(b) or any other rule he relies on for relief from the order. Accordingly, the

 2   Court DENIES Plaintiff’s motion to re-open this case. (Doc. 14.)

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 12, 2021                            _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
